Title: To James Madison from Thomas Manning, 30 September 1802
From: Manning, Thomas
To: Madison, James


Letter not found. 30 September 1802. Mentioned in Daniel Brent to Manning, 1 Oct. 1802 (DNA: RG 59, DL, vol. 14), as an inquiry about documents submitted in support of Manning’s claims against France. Brent replied in JM’s absence that he had made “a very full search for the papers alluded to, but … without effect.… Under this circumstance, it is probable that these original papers were sent to France, and have been since consumed in the fire of which Mr. Skipwith speaks, in the letter herewith returned to you.”
